[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff in the above entitled matter has moved for Summary Judgment with respect to liability and has filed an affidavit and memorandum of law in support thereof. Appears from CT Page 2058 the papers before the Court that on or about January 31, 1984 the defendant executed nine promissory notes, each in the face amount of $6000, with interest to be paid annually, with succesive yearly maturity dates beginning on January 30, 1985 and ending on January 31, 1993. The defendant has paid the notes with maturity dates of January 31, 1985 and January 31, 1986 but has not paid the principal or interest due on any of the remaining seven promissory notes.
The Court finds that there is no genuine issue of material fact with respect to the promise to pay the note, the execution of the note or the default on the part of the defendant. Hartford National Bank  Trust Co. v. Kotkin 185 Conn. 579, 580 (1981).
Accordingly, the request of Motion for Summary Judgment with respect to issues of liability is thereby granted.
RUSH, JUDGE